Rao, Judge:
The appeals for reappraisement enumerated in schedule “A,” annexed to this decision and made a part hereof, have been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between the respective parties hereto that the merchandise covered by the appeals to reappraisement enumerated on Schedule “A” attached hereto and made a part hereof, consists of cotton wearing apparel exported from Portugal in 1962; that said merchandise is not identified in the final list published by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956, T.D. 54521, effective February 27, 1958; that on or immediately preceding the date of exportation of each shipment of said merchandise covered by each of the appeals to reappraisement enumerated on Schedule “A”, the price at which said cotton wearing apparel, *627such as or similar to the wearing apparel described on the invoices covered by the instant appeals to reappraisement, was freely sold, or in the absence of sales, offered for sale in the principal market of Portugal, in the usual wholesale quantity and in the ordinary course of trade, for export to the United States was:
Entry No. Date of Entry Price
1054230 5/31/62 105 Eseudos/doz., net, packed
879246 12/10/62 " " " "
838782 11/ 4/62 " " " "
755533 8/18/62 " " " "
722947 283 " " " "
750003 8/18/62 " " " "
736282 7/30/62 " " " "
IT IS FURTHER STIPULATED AND AGREED that 28.30 Escudos are equal to $1.00 in United States funds.
IT IS FURTHER STIPULATED AND AGREED that the appeals to reap-praisement referred to herein may be submitted on this stipulation.
Upon the agreed facts, I find export value, as that value is defined in section 402 (b) of tbe Tariff Act of 1930, as amended 'by tbe Customs Simplification Act of 1956, to be the proper basis for determination of the value of tbe cotton wearing apparel covered by said appeals for reappraisement; that such values are as follows:
Entry No. Price
1054230 105 Escudos/doz., net, packed
879246 “ “ “ “ “
838782 “ “ “ “ “
755533 “ “ “ “
722947 283 “ “ “ “
750003 “ “ “ “
736282 “ “ “ “ “
and that, for tbe purposes of tbe foregoing, 28.30 Portuguese escudos are equal to $1 in United States currency.
Judgment will be entered accordingly.